12 N.Y.2d 678 (1962)
In the Matter of the Claim of Jack Klein, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent.
In the Matter of the Claims of Larry Klein et al., Appellants. Martin P. Catherwood, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued September 27, 1962.
Decided October 4, 1962.
B. Hoffman Miller for appellants.
Louis J. Lefkowitz, Attorney-General (Samuel Stern, Paxton Blair and Harold F. Lee of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, without costs; no opinion.